DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated 2/10/2022.

As for “Claim 1 has been amended to clarify that the display is not the same thing as the band and with the limitation that a portion of the display is moved from its first configuration to its second configuration by being "pivoted and/or lifted" (not the more general "pivoted, lifted, and/or straightened"). Claim 2 has been amended with the limitation that the display is moved from its first configuration to its second configuration by being "pivoted and/or lifted" (not the more general "pivoted, lifted, and/or straightened").” (page 1 of Response); the Park reference teaches the display being rotated, which is synonymous with pivot.

As for “Claim 3 has been cancelled and replaced by new claim 4 which has more specific language with respect to the sequential configurations of the display, including, for example, that the array of displays changes from an overall arcuate configuration to 

Accordingly, independent claims 1 and 2 remain rejected.  New claim 4 is rejected.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US 2015/0029227 A1).

Instant Claim 1: A wearable computing device  (“Disclosed are a wrist-wearable display apparatus and a method of controlling the same. … a main display part positioned over the hidden display part;” (Park, abstract)  The wrist-wearable display apparatus of Park corresponds to the wearable computing device of the claim.)

comprising: a band which is configured to be worn around at least 50% of the circumference of a person's wrist and/or forearm;  (“Also, the wearable part 120 (fig 1) can be a watch strap that couples onto the wrist to secure the main body 110 and the display part 111.” (Park, paragraph 30)  The watch strap of Park corresponds to the band of the claim.)

a flexible and/or multi-segmented display on the band,  (The combination of the main display part and hidden display part of Park corresponds to the multi-segmented display of the claim.)

wherein the flexible and/or multi-segmented display is configured to be worn around at least 50% of the circumference of a person's wrist and/or forearm;  (Referring to fig 9 of Park, for example, the combination of the main display part and hidden display part is worn around at least 50% of the circumference of the user’s wrist.)

a dorsal portion of the flexible and/or multi-segmented display which is configured to be worn on the dorsal side of the person's wrist and/or forearm;  (The back portion of the main body 110 of the display apparatus of Park corresponds to the dorsal portion of the claim.  The watch strap allows the user to rotate the display apparatus so that the display apparatus can be at any portion on the user’s wrist, including the inner portion (“dorsal side”).)

a left portion of the flexible and/or multi-segmented display which has: (a) a first configuration in which the left portion is around the left side of the person's wrist,  (Referring to fig 1 of Park, the top portion of display part 111 (where the head of the person in the picture is located) corresponds to the left portion of the claim.  This top portion would be located on the left inner side of the user’s wrist when worn on the user’s left hand.)

(b) a second configuration in which the left portion pivots and/or lifts to extend out to the left of the dorsal portion away from the left side of the person's wrist,  (“Also, according to an embodiment of the invention, if the main display part 611 (fig 6) is rotated by a particular angle from the default initial position, an area on at least a portion of the hidden display part 620 can be exposed.” (Park, paragraph 67)  The term rotate is synonymous with pivot.)

and (c) a third configuration in which the left portion rotates around the dorsal portion to extend in a distal or proximal direction relative to the dorsal portion;  (“Also, according to an embodiment of the invention, if the main display part 611 (fig 6) is rotated by a particular angle from the default initial position, an area on at least a portion of the hidden display part 620 can be exposed.” (Park, paragraph 67)  Referring to fig 9 of Park, the top portion of display part 111 has rotated.)

and a right portion of the flexible and/or multi-segmented display which has: (a) a first configuration in which the right portion is around the right side of the person's wrist,  (Referring to fig 1 of Park, the bottom portion of display part 111 (where the pause button is located) corresponds to the right portion of the claim.  This bottom portion would be located on the right inner side of the user’s wrist when worn on the user’s left hand.)

(b) a second configuration in which the right portion pivots and/or lifts to extend out to the right of the dorsal portion away from the right side of the person's wrist,  (“Also, according to an embodiment of the invention, if the main display part 611 (fig 6) is rotated by a particular angle from the default initial position, an area on at least a portion of the hidden display part 620 can be exposed.” (Park, paragraph 67)  The term rotate is synonymous with pivot.)

and (c) a third configuration in which the right portion rotates around the dorsal portion to extend in a distal or proximal direction relative to the dorsal portion.  (“Also, according to an embodiment of the invention, if the main display part 611 (fig 6) rotated by a particular angle from the default initial position, an area on at least a portion of the hidden display part 620 can be exposed.” (Park, paragraph 67)  Referring to fig 9 of Park, the bottom portion of display part 111 has rotated.)


Instant Claim 2: A wearable computing device  (“Disclosed are a wrist-wearable display apparatus and a method of controlling the same.” (Park, abstract)  The wrist-wearable display apparatus of Park corresponds to the wearable computing device of the claim.)

comprising a band which is configured to be worn around at least 50% of the circumference of a person's wrist and/or forearm;  (“Also, the wearable part 120 (fig 1) can be a watch strap that couples onto the wrist to secure the main body 110 and the display part 111.” (Park, paragraph 30)  The watch strap of Park corresponds to the band of the claim.)

a dorsal display which is configured to be worn on the dorsal side of the person's wrist and/or forearm;  (“Disclosed are a wrist-wearable display apparatus and a method of controlling the same. … a main display part positioned over the hidden display part;” (Park, abstract)  The hidden display part of Park corresponds to the dorsal display of the claim.  The watch strap allows the user to rotate the display apparatus so that the display apparatus can be at any portion on the user’s wrist, including the inner portion (“dorsal side”).)

a left display which has: (a) a first configuration in which the left display is worn on the left side of the person's wrist,  (Referring to fig 1 of Park, the top portion of display part 111 (containing the picture of a person) corresponds to the left display of the claim.  This top portion would be located on the left inner side of the user’s wrist when worn on the user’s left hand.)

(b) a second configuration in which the left display pivots and/or lifts to extend out to the left of the dorsal display away from the left side of the person's wrist,  (“Also, according to an embodiment of the invention, if the main display part 611 (fig 6) is rotated by a particular angle from the default initial position, an area on at least a portion of the hidden display part 620 can be exposed.” (Park, paragraph 67)  The term rotate is synonymous with pivot.)

and (c) a third configuration in which the left display rotates around the dorsal display to extend in a distal or proximal direction relative to the dorsal display;  (“Also, according to an embodiment of the invention, if the main display part 611 (fig 6) is rotated by a particular angle from the default initial position, an area on at least a portion of the hidden display part 620 can be exposed.” (Park, paragraph 67)  Referring to fig 9 of Park, the top portion of display part 111 has rotated.)

and a right display which has: (a) a first configuration in which the right display is worn on the right side of the person's wrist,  (Referring to fig 1 of Park, the bottom portion of display part 111 (where the pause button is located) corresponds to the right display of the claim.  This bottom portion would be located on the right inner side of the user’s wrist when worn on the user’s left hand.)

(b) a second configuration in which the right display pivots and/or lifts to extend out to the right of the dorsal display away from the right side of the person's wrist,  (“Also, according to an embodiment of the invention, if the main display part 611 (fig 6) is rotated by a particular angle from the default initial position, an area on at least a portion of the hidden display part 620 can be exposed.” (Park, paragraph 67)  The term rotate is synonymous with pivot.)

and (c) a third configuration in which the right display rotates around the dorsal display to extend in a distal or proximal direction relative to the dorsal display.  (“Also, according to an embodiment of the invention, if the main display part 611 (fig 6) is rotated by a particular angle from the default initial position, an area on at least a 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Naksen (US 7,558,057 B1).

Instant Claim 4: A wearable computing device comprising: a band which is worn on a person's wrist and/or lower arm;  (This portion of claim 4 is substantially included within claim 1, and thus, is rejected under similar rationale.)

 a housing which is attached by the band to the dorsal side of the wrist and/or lower arm;  (“Also, the wearable part 120 (fig 1) can be a watch strap that couples onto the wrist to secure the main body 110 and the display part 111.” (Park, paragraph 30)  The main body 110 of Park corresponds to the housing of the claim.)

a connected array of displays; wherein the connected array of displays has a first configuration  (Referring to the right side of fig 9 of Park, two displays are illustrated.)

wherein the connected array of displays has a second configuration in which the connected array of displays is substantially planar and extends straight outward from the band and/or the housing in a lateral direction in a plane which is substantially coplanar with the housing and/or substantially tangential to the circumference of the band;  (Referring to the right side of fig 10 of Park, a second configuration of the displays is illustrated.  The displays are planar and extend straight outward from the watch strap in a lateral direction in a plane which is coplanar with the main body 110.)

wherein the connected array of displays is moved from the first configuration to the second configuration by pivoting or tilting a ventral portion of the connected array of displays away from the band;  (“Also, according to an embodiment of the invention, if the main display part 611 (fig 6) is rotated by a particular angle from the default initial position, an area on at least a portion of the hidden display part 620 can be exposed.” (Park, paragraph 67)  The term rotate is synonymous with pivot.)

wherein the connected array of displays has a third configuration in which the connected array of displays is substantially planar and extends straight outward from the band and/or the housing in a distal or proximal direction in a plane which is substantially coplanar with the housing and/or substantially tangential to the circumference of the band;  (Referring to the left side of fig 10 of Park, a third configuration of the displays is illustrated.  The displays are planar and extend straight 

and wherein the connected array of displays is moved from the second configuration to the third configuration by being rotated around the housing and/or around a rotating joint on the band.  (“The rotation part 130 (fig 2) may rotate the main body 110 or the display part 111 to adjust the orientation.” (Park, paragraph 39))

Park does not teach the following limitation of this claim:

wherein the connected array of displays has a first configuration in which the connected array of displays is arcuate and at least partially curves around a lateral portion of the circumference of the band;

In the same field of endeavor, however, Naksen discloses a wearable electronic device with a flexible display.

wherein the connected array of displays has a first configuration in which the connected array of displays is arcuate and at least partially curves around a lateral portion of the circumference of the band;  (“Implementation of the currently developing ultra-thin flexible electronic display film technology opens a way to comply with the requirements of portability and comfort of use.” (Naksen, column 1, lines 55-57)  It would be obvious for the displays of Park to be flexible, allowing for the displays to curve around the watch strap.)

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the wrist-wearable display apparatus as taught by Park; with the wrist-wearable display device as taught by Naksen, wherein the display is flexible.  “A wearable device with the 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995. The examiner can normally be reached Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Yaron Cohen/Examiner, Art Unit 2626